                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

UNITED STATES OF AMERICA and
STATE OF ARKANSAS                                                                       PLAINTIFFS

v.                                     CASE NO. 1:18-cv-01040

DELEK LOGISTICS OPERATING LLC and
SALA GATHERING SYSTEMS LLC                                                           DEFENDANTS

                                              ORDER

        Before the Court is the parties’ Stipulation and Amended Joint Proposed Schedule. ECF

No. 19. In the instant stipulation, the parties state that they have “reached a settlement in principle

resolving the claims in the Amended Complaint.” However, the parties state that the current lapse

in federal appropriations has caused uncertainty and delay and that extending the current deadlines

would allow the parties to finalize a proposed consent decree and to confer with officials

authorized to approve the terms of the proposed consent decree once federal appropriations are

restored.

        Upon consideration, the Court finds that instead of extending the deadlines as proposed,

the better route would be to lift all deadlines and cancel the trial date pending settlement.

Accordingly, all deadlines contained in the Court’s Initial Scheduling Order (ECF No. 12) are

hereby LIFTED and the trial set for November 4, 2019, is hereby CANCELLED. The parties are

further DIRECTED to file status updates with the Court every sixty days and inform the Court as

to the current status of the case.

        IT IS SO ORDERED, this 15th day of January, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               United States District Judge
